Electronically Filed
                                                               Supreme Court
                                                               SCPW-XX-XXXXXXX
                                                               27-JUL-2022
                                                               08:44 AM
                                                               Dkt. 5 ODDP



                              SCPW-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   CHRISTOPHER SLAVICK, Petitioner,

                                     vs.

EDMUND HYUN; CLAYTON HEE; GENE DEMELLO; and DEPARTMENT OF PUBLIC
             SAFETY - STATE OF HAWAI#I, Respondents.


                         ORIGINAL PROCEEDING
              (CASE NOS. 1CPN-XX-XXXXXXX; 1PC041001534)

                         ORDER DENYING PETITION
  (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

            Upon consideration of Christopher Slavick’s (Slavick)
“Petition for a Writ of Prohibition,” filed on June 28, 2022,
which we construe as a petition for writ of mandamus,1 and the
record, Slavick has alternative means to seek relief because it
appears he could raise his concerns during his parole hearing,
see Hawai#i Administrative Rules § 23-700-32(b)(4) (“(b) The
[HPA] shall inform the inmate in writing of the inmate’s right
to:   . . . (4) Be heard and to present any relevant
information”), or, following the HPA’s decision on his parole,


      1
         It does not appear that this court has jurisdiction to issue a writ
of prohibition directed to a public official. See Hawai #i Revised Statutes
§ 602-5(a)(3); Hawai#i Rules of Appellate Procedure Rule 21(b). Slavick’s
petition is directed to Respondents Edmund Hyun, Clayton Hee, and Gene DeMello
in their official capacities on the Hawai#i Paroling Authority (HPA).
file a Hawai#i Rules of Penal Procedure (HRPP) Rule 40 petition
in the circuit court, see HRPP Rule 40(a)(2); Turner v. Hawai#i
Paroling Authority, 93 Hawai#i 298, 307-08, 1 P.3d 768, 777-78
(App. 2000).   An extraordinary writ is thus not warranted.    See
Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a
writ of mandamus or prohibition is an extraordinary remedy that
will not issue unless the petitioner demonstrates a clear and
indisputable right to relief and a lack of alternative means to
redress adequately the alleged wrong or obtain the requested
action); Barnett v. Broderick, 84 Hawai#i 109, 111, 929 P.2d
1359, 1361 (1996) (mandamus relief is available to compel an
official to perform a duty allegedly owed to an individual only
if the individual’s claim is clear and certain, the official’s
duty is ministerial and so plainly prescribed as to be free from
doubt, and no other remedy is available).   Accordingly,
          It is ordered that the petition is denied.
          It is further ordered that the appellate court clerk
shall process the petition without payment of the filing fee.
          DATED: Honolulu, Hawai#i, July 27, 2022.
                                    /s/ Mark E. Recktenwald
                                    /s/ Paula A. Nakayama
                                    /s/ Sabrina S. McKenna
                                    /s/ Michael D. Wilson
                                    /s/ Todd W. Eddins